Name: Council Directive 83/362/EEC of 18 July 1983 amending Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-07-26

 Avis juridique important|31983L0362Council Directive 83/362/EEC of 18 July 1983 amending Directive 78/627/EEC on the programme to accelerate the restructuring and conversion of vineyards in certain Mediterranean regions in France Official Journal L 202 , 26/07/1983 P. 0041 - 0041 Spanish special edition: Chapter 03 Volume 28 P. 0147 Portuguese special edition Chapter 03 Volume 28 P. 0147 +++++( 1 ) OJ NO C 74 , 18 . 3 . 1983 , P . 8 . ( 2 ) OJ NO C 161 , 20 . 6 . 1983 , P . 156 . ( 3 ) OJ NO L 206 , 29 . 7 . 1978 , P . 1 . COUNCIL DIRECTIVE OF 18 JULY 1983 AMENDING DIRECTIVE 78/627/EEC ON THE PROGRAMME TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE ( 83/362/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , WHEREAS A PERIOD OF FIVE YEARS WAS CONSIDERED NECESSARY FOR CARRYING OUT THE PROGRAMME COVERED BY DIRECTIVE 78/627/EEC ( 3 ) ; WHEREAS DRAWING UP THE PROGRAMME TOOK LONGER THAN EXPECTED ; WHEREAS FOR THAT REASON IT DID NOT BEGIN TO BE IMPLEMENTED UNTIL 16 MONTHS AFTER THE SAID DIRECTIVE TOOK EFFECT ; WHEREAS A PERIOD OF FIVE YEARS SHOULD NEVERTHELESS BE ALLOWED FOR IMPLEMENTING THE PROGRAMME , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 5 ( 1 ) OF DIRECTIVE 78/627/EEC SHALL BE REPLACED BY THE FOLLOWING : " 1 . THE PERIOD ENVISAGED FOR IMPLEMENTING THE COMMON MEASURE SHALL BE FIVE YEARS FROM THE DATE OF APPROVAL OF THE PROGRAMME REFERRED TO IN ARTICLE 2 . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 18 JULY 1983 . FOR THE COUNCIL THE PRESIDENT C . SIMITIS